Mr. Justice Scholfield delivered the opinion of the Court: This was trover, by appellee, against appellant, for certain horses. The pleas were, not guilty, and the Statute of Limitations. The only questions of law discussed in argument arise •on the giving and refusing of instructions. Two errors in -this respect are claimed; First, in telling the jury that the Statute of Limitations did not commence to run against appellee until she had notice that appellant claimed to own the property; and second, in refusing to instruct the jury that the burden of proof was on appellee. The facts found show that the horses belonged to appellee, and they were used, fed and cared for on her husband’s farm. Appellant was her step-son, and had control of these horses no otherwise than he had of other property on the farm. His work, control and care of them was, in legal presumption, that of his father, only, and until he did some act to notify appellee that he claimed as owner, she was justified in treating his work, control and care of them as that of her husband and for her benefit. The jury were distinctly told, in one or more instructions given, that the burden of proof was on the plaintiff, and it was not error to refuse to repeat it. We find no error in the record, and the judgment of the Appellate Court is therefore affirmed. Judgment affirmed.